PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
EWING et al.
Application No. 15/544,703
Filed: 19 Jul 2017
For: APPARATUS AND METHOD FOR FILLING LIQUID INTO A CARTRIDGE FOR A VAPOR PROVISION SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the “Showing of Sufficient Proprietary Interest Under 37 CFR 
§ 1.46” filed February 10, 2021, which is being treated as a petition under 37 CFR 1.46(b)(2). 

For patent applications filed on or after September 16, 2012, 35 U.S.C. 118 recognizes three types of entities other than an inventor who may apply for a patent: an assignee, an obligated assignee-entity to which the inventor is under an obligation to assign, or the entity who otherwise shows sufficient proprietary interest in the matter.  

Applicant indicates the petition is being filed to demonstrate that Nicoventures Holdings Limited (“Nicoventures”) has sufficient proprietary interest in the present application.  

37 CFR 1.46(b)(2) states:

If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including: 
(i) The fee set forth in § 1.17(g); 
(ii) A showing that such person has sufficient proprietary interest in the matter; and 
(iii) A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.

MPEP § 409.05 states, in pertinent part:

A proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a proprietary interest should be made of record.

The present petition is accompanied by a legal memorandum prepared by patent practitioner Daniel L. Bruzzone, attesting that a court of competent jurisdiction would award title of the invention to Nicoventures. Additionally, applicant provided an authorization to charge the Deposit Account for the fee set forth in § 1.17(g) and a statement that making the application for patent by Nicoventures on behalf of and as agent for the inventors is appropriate to preserve the rights of the parties.

In view of the above, the petition is GRANTED.

The Office has charge the required petition fee under 37 CFR 1.17(g) of $220 to the Deposit Account as authorized.

The application is being referred to Technology Center Art Unit 3753.

Inquiries concerning this decision should be directed to the undersigned at (571) 272-3211.


/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET